Citation Nr: 0734526	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1966 to April 1969.  Service in the Republic of 
Vietnam is indicated by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the veteran's claim of 
entitlement to a permanent and total rating for pension 
purposes. 


FINDINGS OF FACT

1.  The available evidence of record shows that the veteran's 
disabilities consist of chronic rhinitis, hypertension, 
arthritis, lipomatosis, hyperlipidemia and erectile 
dysfunction.  

2.  The evidence also shows that the veteran has a substance 
abuse problem which causes him to be unemployable. 

3.  The veteran's disabilities which are not the result of 
his own willful misconduct do not permanently preclude him 
from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience. 


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to non-service connected 
pension benefits.  In the interest of clarity, the Board will 
first discuss certain preliminary matters.  The Board will 
then render a decision. 


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for a non service-connected pension benefits in 
a letter from the RO dated February 3, 2004, including a 
request for medical evidence showing that "you are so 
disabled that you can't work and earn a living because of 
permanent disabilities."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

Finally, the Board notes that the February 2004 letter 
specifically informed the veteran: "If there is any other 
evidence or information that you think will support your 
claim, please let us know" and "It's still your 
responsibility to support your claim with appropriate 
evidence."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his outpatient treatment 
records and provided a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Non service-connected pension benefits are payable to a 
veteran who served for 
90 days or more during a period of war, which is not in 
dispute here, and who is permanently and totally disabled due 
to non service-connected disabilities that are not the result 
of his or her own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993) and cases cited therein.  If a veteran's combined 
disability is less than 100 percent, he or she must be 
unemployable by reason of disability.  38 C.F.R. §§ 3.321, 
3.340, 3.342 and Part 4 (2007); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to insure:  that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the appellant's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  To meet the percentage requirements of 
38 C.F.R. § 4.16, the veteran must suffer from one disability 
ratable at 60 percent or more, or two or more disabilities 
where one of the disabilities is ratable at 40 percent or 
more, and the combined rating of all disabilities is 70 
percent or more.

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors. 

Analysis

As noted above, non service-connected pension benefits are 
payable to a veteran who is permanently and totally disabled 
due to non service-connected disabilities that are not the 
result of his own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 2002).  

The veteran is 61 years of age.  He evidently completed high 
school.  His longest full time job lasted seven years.  His 
recent work history appears to involve sporadic part-time 
employment in connection with social service/substance abuse 
rehabilitation programs.

In March 2005 the veteran underwent a VA examination in order 
to determine what disabilities the veteran may have.  In his 
report, the VA examiner noted that the veteran had chronic 
sinusitis/rhinitis, lipomatosis, hypertension, 
hyperlipidemia, erectile dysfunction and mild arthritis of 
his bilateral ankles.  VA records also identify the veteran 
as having alcohol and marijuana dependence. 

The evidence of record contains several treatment reports for 
sinusitis/rhinitis.  During the March 2005 VA examination, 
the VA examiner stated that the veteran's symptoms have 
improved following surgery; however, the veteran still 
manifests headaches.  The examiner's report indicates that 
the veteran experiences headaches 2-3 times a week, for which 
he takes ibuprofen.  There is no evidence that these 
headaches are prolonged or disabling. 

During the March 2005 VA examination, the veteran stated had 
a lipoma which caused numbness and tingling in his right 
forearm.  On examination, multiple lipomas were identified by 
the examiner, none of which were tender.  Strength and 
sensation in the right forearm was intact.  The examiner 
noted that the veteran was scheduled for surgery to remove 
the lipoma on the right forearm.

With respect to the osteoarthritis of the bilateral ankles, 
upon examination in March 2005 the veteran's demonstrated a 
full range of motion without any swelling or edema.  His 
ankles were stable to stress testing and his gait was 
unremarkable.  His osteoarthritis was described as mild and 
treated with ibuprofen.  Outpatient treatment reports from 
February 2004 state that the veteran experiences only 
occasional stiffness in his joints.  

With respect to the hypertension, hyperlipidemia and erectile 
dysfunction, the veteran is currently taking medication which 
controls or alleviates these conditions.  There is nothing in 
the record to indicate that any of these three conditions 
would prevent him in any way from obtaining gainful 
employment.  The veteran has not been hospitalized for any of 
these conditions, and there is nothing to indicate that they 
manifest symptoms that would impact the veteran's ability to 
work. 

With respect to the veteran's alcohol and marijuana 
dependence, the record shows that these disabilities 
significantly impact his employability.  A review of the 
records in the claims folder shows a 30 year history of 
alcohol and cannabis abuse.  The veteran has a related a 
related history of homelessness and no drivers license.  In 
addition, the veteran spent 18 months in prison due to a 
manslaughter conviction.  See a thorough September 2002 
evaluation of the veteran; the Axis 4 diagnosis was 
"employment issues related to his substance abuse".       

The veteran was referred to a VA rehabilitation program in 
September 2002 on referral from his employer "after having 
been found to have used alcohol while on duty.  He reports 
one pervious treatment for substance abuse at this facility 
in 1997."  

It is clear from the record that the veteran's problems with 
employment stem from his substance abuse.  Substance abuse is 
considered to be misconduct and it may not be considered in 
evaluating his entitlement to a pension.  See 38 U.S.C.A. § 
1521 (West 2002).  

In essence, the only disabilities not stemming from 
misconduct  that would arguably have an impact on 
employability are the veteran's bilateral ankle arthritis, 
lipomatosis and chronic sinusitis/rhinitis.  As described 
above, symptoms include headaches that are not disabling or 
prolonged, numbness and tingling in the right arm due to the 
lipoma (which may have been alleviated due to subsequent 
surgery) and occasional stiffness in the ankles.  There is no 
indication that the veteran cannot stand or sit for long 
periods of time, there is nothing indicating he should have 
limited physical activity or any other indication that he 
would be occupationally impaired.  These disabilities, in the 
judgment of the Board, would not render it impossible for an 
average person to be employed.  The average person (or 
objective) test is accordingly not met.  

The Board also concludes that the veteran does not satisfy 
the criteria for a schedular permanent and total evaluation 
under 38 C.F.R. § 4.16(a) and 4.17 (the unemployability 
test).  Because the veteran has more than one disability, he 
is required to have at least one disability rated as at least 
40 percent disabling in order to meet the threshold 
requirement of § 4.16(a).  This he does not have.  

The veteran's chronic rhinitis is rated 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6522, which is the 
highest rating available under that Diagnostic Code.  If the 
rhinitis was rated by analogy to headaches under 38 C.F.R. 
§ 4.124a,Diagnostic Code 8100, at most a 30 percent rating 
would be warranted.  The headaches are not shown to be very 
frequent, completely prostrating and productive of severe 
economic inadaptability as to warrant the assignment of a 
50 percent rating.  

The arthritis of the ankles is rated 10 percent under 
38 C.F.R. § 4.71a,  Diagnostic Code 5003, which  is congruent 
with x-ray evidence of arthritis with no demonstrated 
limitation of motion.  The hypertension is controlled with 
medication, and thus a 10 percent rating is appropriate under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  The lipomas are 
essentially asymptomatic, cause little or no impairment in 
physical function  and are noncompensable under 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  
    
In short, the veteran cannot be considered permanently and 
totally disabled on this basis. 

Finally, the Board must address extraschedular 
considerations.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for any of 
the above listed disabilities.  He has been in rehab programs 
on and off, but this is due to his substance abuse and cannot 
be considered.  Excepting the substance abuse, the record 
does not indicate that the veteran's disabilities have 
interfered with employment, and there is nothing in the 
current evidence of record to indicate that the veteran's 
disabilities, chiefly rhinitis/sinusitis and mild arthritis 
of the ankles, causes unusual employment impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a permanent and total 
rating for pension purposes.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


